Title: To Thomas Jefferson from Gouverneur Morris, 24 December 1790
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
London 24 December 1790

I did not receive your Letter of the twelfth of August untill Yesterday Afternoon or I should have made an earlier Reply. I am very happy to find that you approve of the Ground on which the InterChange of Ministers with this Country was placed and  the Judgment formed Respecting the Posts. I am led to fear that my Conduct in Regard to our impressed Seamen has not been equally fortunate, but I hope the Interference will be excused. Having no other Guide than my own Sense of our Interest and Honor it is not improbable that I may have missed my Way. It was with much Anxiety that I took any one of those Steps to which I found myself impelled.
My Letters to the President subsequent to the Month of May will have communicated my Conduct and the Opinions by which it was directed. I flatter myself that on the Subject of an Alliance with this Country they will be found conformable to the Sentiments which you express and which will ever I hope govern the Councils of our Country.
It was my good fortune also to anticipate your Ideas respecting the Designs of Britain upon the Spanish Possessions, and therefore whenever they mentioned to me the Claims of Spain as highly interesting to us, I declared (but as my private Opinion only) that we should view those Claims of exclusive Right with perfect Indifference from a Conviction that it never would be exercised to our Prejudice. This was with the double View of keeping up their Disquietude about Connections which we might form with Spain, and of preventing them from having any Shadow of Pretext to embroil us with that Court hereafter, should the existing Dispute be amicably adjusted.
Before I dismiss this Subject, indulge me with your Pardon for hinting an Idea on which I have formed no decisive opinion, but which may perhaps merit some Consideration. Spain from the Situation of France, the Sense of her own Weakness, and the Effects of her late Treaty with Britain, may perhaps wish for an effectual Guarantee of her transatlantic Dominions; and perhaps she may deem that which we can give more important than what Britain holds out. Perhaps she might incline to give Something valuable for our Friendship and Protection.
The Convention between Britain and Spain having been compleated, and a Bill for the Government of Quebec being in Agitation, I thought it might be well to pass a few Days here: and therefore having private Business sufficient to prevent the drawing of any direct Conclusions of a public Nature, I came hither on Sunday the twelfth Instant. I made the needful Enquiries respecting the Quebec System, and on the fourteenth called at Whitehall. The Duke of Leeds being absent, I left a Card and on the eighteenth paid his Grace another Visit. The Council was then breaking  up, and as he had much to do, he sent Mr. Burgess to me with an Apology. This Gentleman gave me a Deal of civil Nothingness. Was glad that our Difficulties about the Impress were at an End. Had during my Absence received frequent Applications from Mr. Cutting, and in Consequence of what passed between us had paid every Attention to them. Administration had every Desire I could wish for Treaty. Many Cabinet Councils had been held upon it. A great many Difficulties had arisen in fixing on the Persons to whom the Management should be committed. This Matter however was adjusted. A Reference had been made, above three Months since, to Lord Hawkesbury. His Lordship very diligent, but his Report not yet made. When received no Time would be lost in setting all the different Engines at Work. Hoped we should soon have Residents with each other &ca. &ca. &ca. I heard him quietly out, and then replied that I was sorry to have interrupted his Attention to other Affairs. Having been called by private Business to London I thought it my Duty to let them know I was alive. If his Grace wished to see me I would wait on him at such Time as he might indicate. My Stay here would be short. I should write to America before my Departure, and if I learnt Nothing more than that things remained in the same State of Uncertainty in which I had left them I should say so. It was for them and not for me to consider what Consequences Delay might produce to the british Commerce.
The Reputation of the United States rises fast, and altho our Enemies make Objections to the funding System, yet that step towards the Establishment of public Credit has produced a sensible Effect on those opinions which no Administration will wholly disregard.
